Exhibit 10.11

FEDERAL TRUST CORPORATION
EMPLOYEE SEVERANCE AGREEMENT

          THIS EMPLOYEE SEVERANCE AGREEMENT (“Agreement”) is entered into by and
between Federal Trust Corporation (“Employer”) and Thomas P. Spatola
(“Employee”).

          WHEREAS, Employer wishes to protect Employee’s position therewith in
the manner provided in this Agreement in the event of a Change in Control of the
Employer;

          NOW, THEREFORE, in consideration of Employee’s management position,
contribution and responsibilities, Employer hereby agrees to provide Employee
with certain severance benefits as specifically provided herein.

SECTION 1 – DEFINITIONS

          (a)          “Change in Control” means an event that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”) or any successor disclosure item; provided that, without limitation, such
a Change in Control (as set forth in 12 U.S.C. Section 1841[a][2] of the Bank
Holding Company Act of 1956, as amended) shall be deemed to have occurred if any
person (as such term is used in Sections 13[d] and 14[d] of the Exchange Act),
other than any person who on the date hereof is a director or officer of FTC:
(i) directly or indirectly, or acting through one or more other persons, owns,
controls or has power to vote 25% or more of any class of the then outstanding
voting securities of FTC; or (ii) controls in any manner the election of the
directors of FTC. For purposes of this Agreement, a “Change in Control” shall be
deemed not to have occurred in connection with a reorganization, consolidation,
or merger of FTC where the stockholders of FTC, immediately before the
consummation of the transaction, will own over 50% of the total combined voting
power of all classes of stock entitled to vote of the surviving entity
immediately after the transaction.

          (b)          Termination for “cause” means termination because of
Employee’s personal dishonesty, incompetence, willful misconduct, material
breach of fiduciary duty, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final case-and-desist order. In determining “incompetence,”
the acts or omissions shall be measured against standards generally prevailing
in the banking industry. No act, or failure to act on Employee’s part, shall be
considered “willful” unless done, or omitted to be done, by Employee not in good
faith and without reasonable belief that her action or omission was in the best
interest of Employer; provided that any act or omission to act on Employee’s
behalf in reliance upon advice or written opinion of Employer’s counsel shall
not be deemed to be willful.

          (c)          “Protected Period” means the term of this Agreement and
six months following termination hereof.

SECTION 2 – TERM OF AGREEMENT

          This Agreement shall remain in effect for two years commencing on June
13, 2005, and terminating on June 12, 2007, unless extended or terminated in
accordance with the terms and conditions set forth herein. The Board of
Directors shall review and determine whether to extend this Agreement for an
additional year, at the end of each fiscal year.

--------------------------------------------------------------------------------




SECTION 3 – PAYMENTS TO EMPLOYEE UPON CHANGE IN CONTROL

Following a Change in Control and within the Protected Period, if either: (i)
Employer terminates Employee’s employment without “cause;” or (ii) Employee
terminates his own employment for any reason, Employee shall be entitled to
receive the termination benefits described in Section 4.

SECTION 4 – TERMINATION BENEFITS

          (a)          Upon a termination described in Section 3, Employer or
its successor(s) shall pay Employee, or in the event of his subsequent death,
his estate, as severance pay, a sum equal to two years’ “highest annual base
salary.” For purposes of this Agreement, Employee’s highest annual base salary
shall mean the Employee’s highest base salary during the three years immediately
preceding Employee’s termination. Such payment shall be made in one lump sum
payment within 30 days of such a termination of employment.

          (b)          Upon a termination described in Section 3, Employer or
its successor(s) shall continue to provide life, health and disability coverage
(“Coverage”) comparable to the coverage maintained by Employer for Employee
prior to his severance. Such Coverage shall cease upon the earlier of Employee
obtaining new employment and receiving similar Coverage through another
employer, which provides comparable coverage, or one year from the date of
Employee’s termination.

SECTION 5 – SUSPENSION OF OBLIGATIONS

          (a)          If Employee is suspended from office and/or temporarily
prohibited from participating in the conduct of Employer’s affairs pursuant to
an action brought by the Office of Thrift Supervision or the Federal Deposit
Insurance Corporation (either, a “Regulatory Agency”), Employer’s obligations
under this Agreement shall be suspended as of the date of such action. The
obligations of this Agreement shall be reinstated if the charges of the
Regulatory Agency are subsequently dismissed, or if the Employee is otherwise
determined to be not guilty of such charges.

          (b)          If Employee is removed from office or permanently
prohibited from participating in Employer’s conduct or affairs by a final order
resulting from an action brought by a Regulatory Agency, all obligations of
Employer under this Agreement shall terminate on the effective date of the
order.

SECTION 6 – NOTICE OF TERMINATION

Any purported termination by Employer or by Employee shall be communicated by a
Notice of Termination to the other party hereto. For purposes of this Agreement,
a “Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provision so indicated.

--------------------------------------------------------------------------------




SECTION 7 – AGREEMENT NOT TO COMPETE

          (a)          In consideration of the benefits and protections of this
Agreement, Employee agrees that during the term of this Agreement, and for a
period of three months following the termination of Employee’s employment for
any reason other than Employee terminating his own employment for any reason
following a Change in Control and within the Protected Period, Employee shall
not become employed, directly or indirectly, whether as an employee, independent
contractor, consultant, or otherwise, with any federally-insured financial
institution, financial holding company, bank holding company, or other financial
services provider located in Seminole or Orange Counties, Florida that offers
similar products or services as those offered by the Employer, or with any
person or entity whose intent it is to organize another such company or entity
located in Central Florida.

          (b)          Employee hereby agrees that the duration of the
anti-competitive covenant set forth herein is reasonable, and that its
geographic scope is not unduly restrictive.

          (c)          The parties acknowledge and agree that money damages
cannot fully compensate Employer in the event of Employee’s violation of the
provisions of this Section 7. Thus, in the event of a breach of any of the
provisions of this Section 7, Employee agrees that Employer, upon application to
a court of competent jurisdiction, shall be entitled to an injunction
restraining Employee from any further breach of the terms and provision of this
Section 7. Employee’s sole remedy, in the event of the wrongful entry of such
injunction, shall be the dissolution of such injunction. Employee hereby waives
any and all claims for damages by reason of the wrongful issuance of any such
injunction. 

SECTION 8 – MODIFICATION AND WAIVER

          (a)          This Agreement may not be modified or amended except as
agreed to in writing by the parties hereto.

          (b)          No term or condition of this Agreement shall be deemed to
have been waived, nor there any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future, or as to any act
other than that specifically waived.

SECTION 9 – ARBITRATION

The parties agree that, except for the specific remedies for Injunctive Relief
as contained in Section 7,  any controversy or claim arising out of or relating
to this Agreement or any breach hereof, including, without limitation, any claim
that this Agreement or any portion hereof is invalid, illegal or otherwise
voidable, shall be submitted to binding arbitration before and in accordance
with the rules of the American Arbitration Association and judgment upon the
determination and/or award of such arbitrator(s) may be entered in any court
having jurisdiction thereof. Provided, however, that this Section shall not be
construed to permit the award of punitive damages to either party. The situs of
any arbitration shall be in Seminole County, Florida.

SECTION 10 – ATTORNEYS’ FEES

          In the event of any proceeding occurring out of or involving this
Agreement, the prevailing party shall be entitled to recovery of reasonable
attorneys’ fees, expenses and costs, including fees and costs to enforce an
award.

--------------------------------------------------------------------------------




SECTION 11 – SEVERABILITY

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

SECTION 12 – HEADINGS FOR REFERENCE ONLY

The headings of the Sections herein are included solely for convenience of
reference and shall not control the meaning or the interpretation of any of the
provisions of this Agreement.

SECTION 13 – APPLICABLE LAW

 This Agreement shall be governed in all respects and be interpreted by and
under the laws of the State of Florida.

SECTION 14 – SUCCESSORS

Employer shall require any successor to the business and/or assets of Employer
in connection with a Change in Control to assume and agree to perform its
obligations under this Agreement in writing.

SECTION 15 – NO CONTRACT OF EMPLOYMENT

This Agreement shall not, under any circumstances, be deemed to constitute an
employment contract between Employer and Employee or to be in consideration of
or an inducement for the employment of Employee. Nothing contained in this
Agreement shall be deemed to give Employee the right to be retained in the
service of Employer, or to interfere with the right of Employer to discharge
Employee at any time.

SECTION 16 – LIMITATION OF RIGHTS

Neither this Agreement, nor any amendment hereof, nor the payment of any
benefits hereunder shall be construed as giving Employee or other person any
legal or equitable right against Employer except as expressly herein.

          IN WITNESS WHEREOF, Employee and Employer have duly executed this
Agreement this 13th day of June, 2005.

EMPLOYEE

 

FEDERAL TRUST BANK

 

 

 

 

 

 

/s/ Thomas P. Spatola

 

By:

/s/ James V. Suskiewich

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Thomas P. Spatola, President and

 

 

James V. Suskiewich, Chairman and

 

Chief Operating Officer

 

 

Chief Executive Officer

 


--------------------------------------------------------------------------------